Citation Nr: 0116067	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
lung disability as a result of exposure to ionizing radiation 
and/or chemical agents and/or asbestos.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran was notified of this determination 
by letter in July 1998.  A notice of disagreement was 
received in June 1999, a statement of the case was issued in 
July 1999, and a substantive appeal was received in August 
1999.  In April 2001, the veteran appeared at a personal 
hearing before the undersigned member of the Board in 
Washington, D.C.

The Board notes that, in an August 1994 decision, the RO 
denied the veteran's claim of service connection for lung 
disability as a result of exposure to chemical agents (gas 
chamber exposure) and/or asbestos.  The veteran was notified 
of this denial in September 1994, and he did not file an 
appeal with this RO decision, and it became final.  
38 U.S.C.A. § 7105.  A previously denied claim may not be 
reopened absent new and material evidence.  38 U.S.C.A. 
§ 5108.  Yet, in May 1998, it appears the RO did not 
specifically address the issue of whether new and material 
evidence had been submitted to reopen the veteran's claim of 
service connection for lung disability as a result of 
exposure to ionizing radiation and/or chemical agents and/or 
asbestos.  Rather, it addressed this issue on the merits.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a where a claim for service connection 
has been denied, and a claimant seeks to reopen that claim, a 
new etiological theory does not constitute a separate claim.  
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  As such, 
the veteran's claim that his lung disability is also the 
result of his exposure to ionizing radiation is inextricably 
intertwined with the previously denied claim of service 
connection for lung disability as a result of exposure to 
chemical agents and/or asbestos.

The Court has also held that the Board does not have 
jurisdiction to consider a claim which has been finally 
adjudicated unless new and material evidence has been 
submitted.  Thus, as a preliminary matter, the Board must 
first determine whether new and material evidence has been 
submitted before proceeding to decide a case on the merits.  
Barnett v. Brown, 8 Vet. App 1 (1995).  Accordingly, the 
issue on appeal is as stated on the title page of this 
decision.


FINDINGS OF FACT

1.  By rating decision in August 1994, the RO denied the 
veteran's claim of entitlement to service connection for lung 
disability as a result of exposure to chemical agents and/or 
asbestos; the veteran did not initiate an appeal by filing a 
notice of disagreement.

2.  Additional evidence received since the August 1994 rating 
decision bears directly on the issue of whether the veteran 
has a lung disability which is of service origin, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the August 1994 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for lung disability as a result of 
exposure to ionizing radiation and/or chemical agents and/or 
asbestos has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim by the veteran for entitlement to service connection 
for lung disability as a result of exposure to chemical 
agents and/or asbestos was denied by rating decision in 
August 1994.  He was notified of that determination and 
furnished notice of appellate rights and procedures by letter 
in September 1994.  However, he did not file a notice of 
disagreement, and the August 1994 rating decision therefore 
became final.  38 U.S.C.A. § 7105 (c).  However, a claim 
which is the subject of a prior final decision will be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board finds that the veteran has presented new and 
material evidence to warrant a reopening of his claim of 
service connection for lung disability.  Although not 
entirely clear, it appears that the RO denied the veteran's 
claim of service connection for lung disability in August 
1994, in part, because the evidence showed that respiratory 
symptoms during service were acute and transitory and that no 
current lung disability was shown.  However, evidence 
submitted since that time includes VA outpatient treatment 
records which refer to various lung disorders.  This evidence 
goes to one of the bases for the RO's denial in August 1994, 
namely, that there was no evidence which showed that the 
veteran has a chronic lung disability.  As such, the evidence 
is new and material, and it must be considered in order to 
fairly decide the merits of the claim.  Thus, the veteran's 
claim of service connection for lung disability as a result 
of exposure to ionizing radiation and/or chemical agents 
and/or asbestos is reopened, and a review of all the evidence 
of record on the merits is warranted.



ORDER

New and material evidence having been received, the veteran's 
claim for entitlement to service connection for lung 
disability as a result of exposure to ionizing radiation 
and/or chemical agents and/or asbestos is reopened.  To this 
extent, the appeal is granted.


REMAND

Although the Board has determined that the veteran's claim 
has been reopened, the record as it stands does not allow the 
Board to proceed with a merits analysis at this time and 
additional action at the RO level is required.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

It appears that the veteran is claiming that he has a chronic 
lung disability which is due to one or more of the following:

1)  His exposure to chemical agents from gas chambers during 
his basic training in Great Lakes, Illinois in 1958;

2)  His exposure to ionizing radiation from radiation parts 
bound for atomic submarines during his service aboard the USS 
Denabola;

3)  His exposure to ionizing radiation from participating in 
an atomic bomb test in the Atlantic Ocean while on board the 
USS Denabola in 1961;

4)  His exposure to asbestos from parts bound for atomic 
submarines during his service aboard the USS Denabola; and

5)  His exposure to chemical agents, ionizing radiation, and 
asbestos while he cleaned out ships at the Portsmouth, 
Virginia, U.S. Naval Shipyard.

Since the veteran's claim has not been reopened, appropriate 
development action is necessary with regard to these 
contentions to allow for an informed decision on the merits 
of the veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
should include obtaining all pertinent VA 
and private medical treatment records not 
already associated with the claims file.

2.  The RO should undertake all necessary 
development with regard to the veteran's 
claim that he was exposed to ionizing 
radiation, chemical agents and asbestos 
during his military service, including a 
request for any service records which may 
document such exposure.  All evidence 
received, and findings in this regard, 
should clearly be reflected in the claims 
file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim by the veteran for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should contact the National 
Personnel Records Center (NPRC) through 
official channels and request that it 
forward copies of any additional service 
medical records pertaining to inservice 
treatment afforded the veteran, to 
specifically include any records of the 
claimed hospitalization for three weeks 
in 1958 at the Naval Hospital at Great 
Lakes.  

5.  After completion of the above, the 
veteran should be scheduled for a VA 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of any current lung 
disability.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests and 
studies should be accomplished.  The 
examiner should elicit a detailed history 
from the veteran of any in-service and 
post-service manifestations of his lung 
disability.  All lung disorders capable 
of diagnosis should be clearly reported.  
Following an examination, the examiner 
should specifically comment as to whether 
it is at least as likely as not that any 
found lung disorder(s) had its onset 
during his military service or is due to 
exposure to chemical agents, asbestos, 
and/or ionizing radiation.  A detailed 
rationale for all opinions expressed 
would be helpful and is hereby requested. 

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
then the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit 


additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



